                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

 JASMINE A. SIMMONS                                                                    PLAINTIFF

 V.                                                       CAUSE NO. 3:18-CV-714-CWR-LRA

 THE CITY OF JACKSON, MISSISSIPPI;                                                 DEFENDANTS
 THE CITY OF JACKSON POLICE
 DEPARTMENT; JOHN DOES 1-10

                                              ORDER

       Before the Court is the defendants’ motion for summary judgment. Docket No. 25. The

legal standard is well-established and need not be repeated.

       Jasmine A. Simmons was arrested on June 12, 2018, after an Amber Alert was issued

listing her name as the suspect in a missing-child investigation. The true perpetrator of the crime

was Jazzlyn Simmons – not the plaintiff – but the police did not know that at the beginning of

their investigation.

       The Jackson Police Department dispatched officers to both Simmons’ addresses to search

for the suspect and missing child. An officer arrested the plaintiff, handcuffed her, and started

driving her downtown. During the ride, though, the child was found and Jazzlyn Simmons made

arrangements to surrender. The officer turned the car around and returned the plaintiff to her

home. This suit followed.

       Although the experience was undoubtedly stressful and unfortunate, on review, the

plaintiff has not shown that the City of Jackson is liable to her for a constitutional violation. She

has no evidence that the City has a policy or custom of arresting innocent persons who bear the

name of a wanted suspect.
         Acknowledging this hurdle, Simmons contends that the City is liable because a final

policymaker personally ordered her arrest, which if true, would subject the City to liability. The

problem there is that the official she identified as being responsible for ordering her arrest –

Deputy Chief of Major Investigations Tyrone Buckley – is not the final policymaker responsible

for JPD’s arrest policy.

         The plaintiff’s argument “conflates policymaking authority with decision-making

authority, something [Fifth Circuit] caselaw counsels against. A true policymaker must ‘decide

the goals for a particular city function and devise the means of achieving those goals.’” Webb v.

Town of Saint Joseph, 925 F.3d 209, 217 (5th Cir. 2019) (citations omitted). An official with

decision-making authority, in contrast, carries out those goals. Id. A subordinate’s use of

discretion in carrying out City policy does not open the door to Monell liability. Id.

         The final policymaker for the Jackson Police Department’s arrest procedures is the Chief

of Police. See Cox v. City of Jackson, 343 F. Supp. 2d 546, 565 (S.D. Miss. 2004).1 The plaintiff

has no evidence or legal authority to the contrary. The Chief of Police did not order the arrest of

the plaintiff. As a result, the City has no constitutional liability in this matter. That resolves the

plaintiff’s federal claims.

         The Court declines to take up the plaintiff’s remaining state-law causes of action, mindful

of the “general rule” that “courts should decline supplemental jurisdiction [over state law claims]

when all federal claims are dismissed or otherwise eliminated from a case.” Certain

Underwriters at Lloyd’s, London v. Warrantech Corp., 461 F.3d 568, 578 (5th Cir. 2006).




1
 In its reply, the City maintains through the affidavit of the Chief of Police that the Chief is the policymaker for the
City of Jackson. Docket No. 30-1; see also K.B. v. Adams, No. 3:18-CV-644-CWR-LRA, Docket No. 129-7 (S.D.
Miss. filed Dec. 18, 2019).

                                                           2
       The motion for summary judgment is granted. A separate Final Judgment shall issue this

day. Pursuant to 28 U.S.C. § 1367(c), the plaintiff’s federal claims against the City of Jackson

will be dismissed with prejudice, while her state-law claims will be dismissed without prejudice.

       SO ORDERED, this the 24th day of February, 2020.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 3
